                  Case 18-11801-LSS           Doc 675       Filed 10/18/18        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re                                                   Chapter 11

     J & M SALES, INC., et al.1                              Case No. 18-11801 (LSS)

                                          Debtors.           (Jointly Administered)
                                                             Re: Docket Nos. 470, 527, 579 670 & ____



  ORDER GRANTING ASSUMPTION AND ASSIGNMENT OF LEASES OF NON-
RESIDENTIAL REAL PROPERTY FROM DEBTORS TO PEGASUS TRUCKING, LLC
                  AND GRANTING RELATED RELIEF

             The Debtors having filed their “Notice Of Hearing To Consider Assumption Of Unexpired

Leases And Executory Contracts” [D.I. 579] (“Notice”) as part of the “Debtors’ Motion For Orders

(I)(A) Authorizing Assumption Of Backstop Agency Agreement, (B) Authorizing Bidding

Protections, (C) Authorizing Bidding Procedures And Auction, And (D) Scheduling Sale Hearing

And Approving Notice Thereof; (II) Authorizing (A) Sale Of Assets Or (B) Store Closing Sales

And (III) Granting Related Relief” [D.I. 470] (“Motion”), with respect to the assumption and

assignment of the unexpired non-residential real property leases identified on Exhibit 1 to this

Order and incorporated herein by reference (the “Real Property Leases”). Further, the Debtors

have filed their “Unexpired Lease Or Executory Contract Assumption And Cure Notice” [D.I.

527]. At an auction sale conducted on October 8, 2018, Pegasus Trucking, LLC (“Pegasus”) was

deemed the successful purchaser for certain of the Debtors’ assets on a going concern basis and

this Court having ordered and found that Pegasus was the highest and best offer for certain of the

Debtors’ assets at a hearing on October 12, 2018 and having entered its Order granting that relief


1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas, LLC (5979);
FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean
Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management
LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena, California 90248.

    10014280v7
                 Case 18-11801-LSS           Doc 675       Filed 10/18/18       Page 2 of 12



on October 17, 2018 [D.I. 670] (the “Sale Approval Order”), including approval of that certain

Asset Purchase Agreement by and among the Debtors and Pegasus, dated October 4, 2018 (the

“APA”), attached to the Sale Approval Order as Exhibit A, subject to the Court considering the

Debtors’ request that the Court consider assumption and assignment of the Real Property Leases

to which this Order relates at a hearing on October 17, 2018 (the “Assumption and Assignment

Hearing”). Nothing in this Order shall change or modify the existing Sale Approval Order with

respect to the sale to Pegasus as contemplated in the APA other than with respect to the assumption

and assignment of Non-Residential Leases of Real Property to which this Order relates. Nothing

in this Order affects existing Executory Contracts and all counterparties to such contracts with the

Debtors have all of their rights reserved. Based upon the Motion and Notice and it appearing that

the relief requested is in the best interests of the Debtors, their estates, their creditors, and other

parties in interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that consideration of the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157; and adequate notice of the Motion having

been given and it appearing that no other notice need be given, and appearances of all interested

parties having been noted on the record of the Hearing and upon all of the proceedings had before

the Court (including but not limited to the testimony and other evidence proffered or adduced at

the Hearing before the Court); and the Court having found and determined that the relief sought in

the Motion is in the best interests of the Debtors, their estates, their creditors, and all parties in

interest and that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby:

          FOUND AND DETERMINED THAT2


2
  The findings of fact and the conclusions of law stated herein shall constitute the Court's findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
                                                       2
    10014280v7
                Case 18-11801-LSS              Doc 675        Filed 10/18/18        Page 3 of 12



         A. Jurisdiction: This Court has jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1134. Approval of the Debtors’ entry into the APA for,

among other things, the assumption and assignment of the Real Property Leases to Pegasus (the

“Real Property Lease Assignments”), and the transactions contemplated thereby is a core

proceeding under 28 U.S.C. §§ 157(b)(2)(A), (D), (N) and (0).

         B. Venue: Venue of these cases in this district is proper pursuant to 28 U.S.C. § 1409(a).

         C. Statutory Predicates: The statutory predicates for the approval of the APA and the

Real Property Lease Assignments are sections 105, 363, and 365 of chapter 11 of title 11 of the

United States Code, ll U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6004

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule

6004-1.

         D.    Notice: Proper, timely, adequate and sufficient notice of the Motion and the

Assumption and Assignment Hearing has been provided in accordance with sections 102(1),

105(a), 363, 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001 and 6004. No other or

further notice is required.

         E. Opportunity to be Heard: A reasonable opportunity to object or be heard regarding

the relief requested in the Motion, the Notice and the transactions pursuant thereto has been

afforded to all interested persons and entities, including, without limitation, the following: (i) the

Office of the United States Trustee, (ii) counsel to the Debtors’ prepetition and postpetition lenders

(the “Secured Lenders”), (iii) the Office of the United States Attorney for the District of Delaware,

(iv) counsel to the Committee, (v) all parties who are known to assert any lien, claim, interest or



Rule 9014. To the extent any finding of fact shall be determined to be a conclusion of law, it shall be so deemed, and
to the extent any conclusion of law shall be determined to be a finding of fact, it shall be so deemed.

                                                          3
 10014280v7
              Case 18-11801-LSS           Doc 675       Filed 10/18/18      Page 4 of 12



encumbrance in or upon any of the Assets, (vi) all lessors of leases for the Stores, (vii) all

applicable federal, state, and local taxing authorities (collectively, the “Taxing Authorities”), (viii)

all applicable state attorneys general and (ix) all other applicable parties in interest, including all

entities on the general case service list as of the date of entry of the Bidding Procedures Order ((i)

through (ix) collectively, the “Notice Parties”). Objections, if any, to the Motion have been

withdrawn or resolved and, to the extent not withdrawn or resolved, are hereby overruled.

        F. Business Judgment: The Debtors’ decision to assume and assign the Real Property

Leases is a reasonable exercise of the Debtors’ sound business judgment consistent with their

fiduciary duties and is in the best interests of the Debtors, their estates, their creditors, and all other

parties in interest. The Debtors have articulated good and sufficient reasons for the approval of

the assumption and assignment of the Real Property Leases and the transactions contemplated

thereby.

        G. Personally Identifiable Information: The transactions contemplated by the Real

Property Lease Assignments do not include the sale or lease of personally identifiable information

or assets containing personally identifiable information, as defined in section 101(41A) of the

Bankruptcy Code (“Personally Identifiable Information”). Such transactions do not require the

appointment of a consumer privacy ombudsman pursuant to section 363(b)(1) of the Bankruptcy

Code.

        H. Time of the Essence: Time is of the essence in effectuating the Real Property Lease

Assignments and proceeding with the Sale to Pegasus contemplated under the APA without

interruption. The Pegasus sale must close by Friday, October 19, 2018 at 12:15 p.m., Eastern Time

and approval of the Real Property Lease Assignments is a prerequisite to the going concern sale

to Pegasus closing by the time stated above. Based on the record of the going concern sale hearing


                                                    4
 10014280v7
              Case 18-11801-LSS         Doc 675       Filed 10/18/18    Page 5 of 12



on October 12, 2018, this Order must be entered as soon as possible so that the going concern sale

can close to maximize the value that the Bankruptcy Estates will realize from the sale.

Accordingly, cause exists to lift the stay to the extent necessary, as contemplated by Bankruptcy

Rules 4001(a) and 6004(h) and permit the immediate effectiveness of this Order.

        I. Corporate Authority: Subject to the entry of this Order, the Debtors (i) have full

corporate or other power to execute, deliver and perform their obligations to effectuate the

assumption and assignment of the Real Property Leases and all other transactions contemplated

by the APA and the Real Property Lease Assignments have been duly and validly authorized by

all necessary corporate or similar action, (ii) have all of the corporate or other power and authority

necessary to consummate the transactions contemplated by the APA, and (iii) have taken all

actions necessary to authorize and approve the Real Property Lease Assignments and the

transactions contemplated herein. No consents or approvals, other than those expressly provided

for herein, are required for the Debtors to consummate such transactions.

        J. No Successor Liability: Except as otherwise provided herein or in the APA, no sale,

transfer or other disposition of the Assets and the assumption and assignment of the Real Property

Leases will subject Pegasus and/or its affiliates, designees, assignees, successors, or any of their

properties, assets, officers, directors, members, employees, or equity holders to any liability for

claims, obligations or Encumbrances asserted against the Debtors or the Debtors’ interests in such

Assets by reason of such transfer under any laws, including, without limitation, any bulk-transfer

laws or any theory of successor or transferee liability, antitrust, environmental, product line, de

facto merger or substantial continuity or similar theories. Pegasus is not a successor to the Debtors

or their respective estates.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:
                                                  5
 10014280v7
              Case 18-11801-LSS         Doc 675        Filed 10/18/18   Page 6 of 12



                            Motion Granted, Objections Overruled

       1. The relief requested in the Motion with respect to the assumption and assignment of the

Real Property Leases is granted as set forth herein.

       2. Any remaining objections to the Motion, the relief requested therein, or the assumption

and assignment of the Real Property Leases that have not been withdrawn, waived, adjourned, or

settled, and all reservations of rights included in such objections are overruled in all respects and

denied; provided, however, that any filed objection related to the proposed Cure Amount for a Real

Property Lease is explicitly preserved until the parties consensually resolve the objection or the

Court enters an order ruling on the objection. For the avoidance of doubt, this Order does not

impact any of the unexpired non-residential real property leases of the Debtors except for the Real

Property Leases and all of the landlords’ rights are reserved with respect to those leases impacted

by the designation rights component of the sale to Pegasus.

       3. All of the provisions of this Order are nonseverable and mutually dependent.

       Assumption and Assignment of Leases to Pegasus is Approved and Authorized

       4. The assumption and assignment of the Real Property Leases is hereby approved and,

subject to the terms of the APA, this Order and the occurrence of the Closing Date thereunder,

pursuant to section 365 of the Bankruptcy Code, the Debtors are hereby authorized to assume and

assign the Real Property Leases to Pegasus; provided, however, that there shall be no assumption

of any Real Property Lease absent simultaneous assignment thereof to Pegasus. The Real Property

Leases are deemed assumed by the Debtors and assigned to Pegasus effective as of the Closing

Date and, in accordance with sections 363 and 365 of the Bankruptcy Code, Pegasus shall be fully

and irrevocably vested with all rights, title, and interest in and to each Real Property Lease as of




                                                 6
 10014280v7
              Case 18-11801-LSS       Doc 675      Filed 10/18/18   Page 7 of 12



the Closing Date, and each provision of the Real Property Leases shall remain in full force and

effect for the benefit of Pegasus.

       5. Unless such Cure Amount has been asserted in a different amount by a landlord to a

Real Property Lease, the Cure Amounts as to the Real Property Leases are fixed in the amounts

set forth in the Debtor's Unexpired Lease or Executory Contract Assumption and Cure Notice filed

on September 28, 2018 [D.I. 527] (the “Cure Schedule”) and shall be paid on or within seven (7)

business days of the Closing Date. With respect to amounts alleged by landlords under the Real

Property Leases to be amounts for cure of defaults under Section 365(b)(1)(A) that differ from

what is contained in the Cure Schedule (the “Disputed Cure Amounts”), Pegasus shall escrow the

cumulative Disputed Cure Amounts at Closing which shall be held in a non-interest-bearing

Delaware attorney trust account of Whiteford, Taylor & Preston, LLC, Delaware counsel to

Pegasus, pending either a further order of this Court directing the payment of the Disputed

Amounts to each of the landlords of the Real Property Leases or a settlement between Pegasus and

such landlord of the Real Property Leases resolving the Disputed Cure Amounts needed to cure

defaults. However, on the Closing Date of the going concern sale, the undisputed portion of the

Cure Amounts set forth in the Cure Schedule for the Real Property Lease Assignments approved

by this Order shall be paid on or within seven (7) business days of the Closing Date. Once a

Disputed Cure Amount becomes undisputed, Pegasus shall pay the remaining portion due to the

landlord within seven (7) business days of it becoming undisputed. A status conference regarding

the Disputed Cure Amounts shall be held on November 16, 2018 at 10:00 a.m. (prevailing Eastern

time). To the extent that an objection by a landlord to a Real Property Lease cannot be resolved

as to the Disputed Cure Amount prior to the Closing Date, unless the parties agree otherwise in




                                               7
 10014280v7
              Case 18-11801-LSS         Doc 675      Filed 10/18/18    Page 8 of 12



writing, a hearing may be scheduled by either party to consider that unresolved objection at the

next scheduled omnibus hearing before this Court on no less than seven (7) days’ notice.

       6. Pegasus has satisfied the requirements under sections 365(b)(1) and 365(f)(2) to provide

adequate assurance of future performance under the Real Property Leases as reflected on the record

at the Assumption and Assignment Hearing. Except as otherwise set forth in this Order, Pegasus

shall not be required to provide any further evidence of any adequate assurance to any counterparty

of the Real Property Leases.

       7. Except as otherwise set forth in this Order, the assumption and assignment of the Real

Property Leases provided for in this Order and pursuant to Section 365(b)(1)(A)-(C) of the

Bankruptcy Code shall, upon closing of the going concern sale and payment of undisputed Cure

Amounts and the funding of the escrow with respect to the cumulative Disputed Cure Amounts

shall then subject the said Real Property Leases and give the Debtors the protections of Section

365(k) of the Bankruptcy Code which provides:

       Assignment by the trustee to an entity of a contract or lease assumed under this
       section relieves the trustee and the estate from any liability for any breach of such
       contract or lease occurring after such assignment.

       8. Except as otherwise provided in this Order, all monetary defaults under the Real

Property Leases arising prior to the Closing Date (without giving effect to any acceleration clauses

or any default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) shall

be deemed cured by payment of the Cure Amounts and the counterparties to the Real Property

Leases shall be forever barred and estopped from asserting or claiming against the Debtors or

Pegasus that any other amounts are due or other defaults exist under such Purchased Contracts as

of the date of the assignment of such Real Property Lease; provided, however, notwithstanding

anything to the contrary in the APA or this Order, Pegasus shall be responsible for all obligations


                                                 8
 10014280v7
              Case 18-11801-LSS           Doc 675      Filed 10/18/18      Page 9 of 12



and any liabilities for breach of or default under such Real Property Leases arising or occurring

after the Closing Date, and for payment of any and all obligations with respect to any year-end

adjustments or reconciliations (including for royalties, rents, utilities, taxes, insurance, fees,

common area or other maintenance charges, promotional funds, and/or percentage rent) that

become due and owing after the Closing Date (irrespective of whether such obligations accrued or

relate to the period before, on, or after the Closing Date); provided, further, without relieving

Pegasus of its obligations under this Order or the APA, nothing in this Order or the APA shall

relieve the Debtors from timely performing their obligations under Section 365(d)(3) of the

Bankruptcy Code that arise prior to the assumption and assignment any Real Property Lease;

provided, further, that any landlord to an assumed and assigned Real Property Lease may seek to

recover from the Debtors (but not Pegasus) indemnification obligations, if any, arising from third-

party claims asserted with respect to or arising from the Debtors’ use and occupancy of the

Premises prior to the Closing for which the Debtors had a duty to indemnify such landlord pursuant

to any Real Property Lease, solely with respect to available insurance coverage that survives the

Closing, if any; provided, further, that Pegasus shall not have any obligations to reimburse or

indemnify the Debtors or the Debtors’ insurer for any such recovery.

                                           Order Binding

        9. This Order shall be binding upon and shall govern the acts of all entities, including,

without limitation, all filing agents, filing officers, title agents, title companies, recorders of

mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal, state and local officials, and all other persons and entities

who may be required by operation of law, the duties of their office, or contract, to accept, file,




                                                   9
 10014280v7
              Case 18-11801-LSS           Doc 675        Filed 10/18/18   Page 10 of 12



register or otherwise record or release any documents or instruments, or who may be required to

report or insure any title or state of title in or to the Assets.

        10. This Order and the terms and provisions of the Real Property Leases shall be binding

on all of the Debtors’ creditors (whether known or unknown), the Debtors, the Hilco joint venture

parties, and their respective affiliates, successors and assigns, and any affected third parties

including, but not limited to, all persons asserting an interest in the Assets, notwithstanding any

subsequent appointment of any trustee, party, entity or other fiduciary under any section of the

Bankruptcy Code with respect to the forgoing parties, and as to such trustee, party, entity or other

fiduciary, such terms and provisions likewise shall be binding. The provisions of this Order, and

any actions taken pursuant hereto or thereto shall survive the entry of any order which may be

entered confirming or consummating any plans) of the Debtors or converting the Debtors’ cases

from chapter 11 to chapter 7, and the terms and provisions of the assumption and assignment of

leases, as well as the rights and interests granted pursuant to this Order, shall continue in these or

any superseding cases and shall be binding upon the Debtors, and their respective successors and

permitted assigns, including any trustee or other fiduciary hereafter appointed as a legal

representative of the Debtors under chapter 7 or chapter 11 of the Bankruptcy Code. Any trustee

appointed in these cases shall be and hereby is authorized to operate the business of the Debtors to

the fullest extent necessary to permit compliance with the terms of this Order, and the trustee shall

be and hereby are authorized to perform under this Order upon the appointment of the trustee

without the need for further order of this Court.

                                            Other Provisions

        11. To the extent that Pegasus does not make a rent payment to the applicable landlords

of the Real Property Leases (excluding Michael Fallas), Pegasus shall not pay any rent to Michael


                                                    10
 10014280v7
              Case 18-11801-LSS        Doc 675        Filed 10/18/18    Page 11 of 12



Fallas on account of his Real Property Leases with Pegasus. If this provision is invoked, Pegasus

shall provide notice to the affected landlords of the Real Property Leases within seven (7) business

days.

        12. Promptly following the Closing, Pegasus shall execute an assumption and amendment

agreement with the applicable landlord to an assumed and assigned Real Property Lease in a form

acceptable to the landlord.

        13. Except as expressly provided in the APA, Pegasus shall not be liable for any claims

against the Debtors, and the Debtors shall not be liable for any claims against Pegasus, in each

case, other than as expressly provided for in the APA. Pegasus shall have no successor liability

whatsoever with respect to any encumbrances or claims of any nature that may exist against the

Debtors, including, without limitation, Pegasus shall not be, or be deemed to be: (a) a successor in

interest within the meaning of any law, including any revenue, successor liability, pension, labor,

ERISA, bulk transfer, products liability, tax or environmental law, rule or regulation, or any theory

of successor or transferee liability, antitrust, environmental, product line, de facto merger or

substantial continuity or similar theories; or (b) a joint employer, co-employer or successor

employer with the Debtors, and the Agent shall have no obligation to pay wages, bonuses,

severance pay, vacation pay, WARN act claims (if any), benefits or any other payments to

employees of the Debtors, including pursuant to any collective bargaining agreement, employee

pension plan, or otherwise, except as expressly set forth in the APA.

        14. Pegasus is a party in interest and shall have the ability to appear and be heard on all

issues related to or otherwise connected to this Order, the various procedures contemplated. herein,

any issues related to or otherwise connected to the assumption and assignment of leases.




                                                 11
 10014280v7
              Case 18-11801-LSS        Doc 675       Filed 10/18/18   Page 12 of 12



       15. Nothing contained in any plan confirmed in the Debtors’ chapter 11 cases or any order

of this Court confirming such plan or in any other order in these chapter 11 cases (including any

order entered after the conversion of any of these cases to a case under chapter 7 of the Bankruptcy

Code) shall alter, conflict with, or derogate from, the provisions of going concern sale provided

for in the APA.

       16. Notwithstanding Bankruptcy Rules 4001 and 6004, or any other law that would serve

to stay or limit the immediate effect of this Order, this Order shall be effective and enforceable

immediately upon entry and its provisions shall be self-executing. In the absence of any person or

entity obtaining a stay pending appeal, the Debtors and Pegasus are free to perform under this

Order at any time, subject to the terms of the APA. For the avoidance of doubt, the Debtors are

not subject to any stay in the implementation of the transactions contemplated by this Order.

       17. To the extent that anything contained in this Order explicitly conflicts with a provision

in the APA and the Sale Approval Order, this Order shall govern with respect to all issues under

Section 365, 365(b)(1)(A)-(C), and 365(k) of the Bankruptcy Code and Bankruptcy Rule 6006;

the Asset Purchase Agreement and Sale Order shall govern on all other matters.

       18. This Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.




Dated: October 18th, 2018                      LAURIE SELBER SILVERSTEIN
Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE




                                                12
 10014280v7
